Per Curiam.
The receipt in evidence, over the objection of the executrix, of plaintiff’s book of account containing itemized statement of services rendered to a decedent, the authenticity of which book was supported solely by the testimony of the plaintiff herself, was improper under section 347 of the Civil Practice Act, and constitutes reversible error.
Judgment reversed and new trial ordered, with., thirty dollars costs to appellant to abide the event.
All concur; present, Lydon, Callahan and Shientag, JJ,